Citation Nr: 0727679	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  95-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and S.B.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The March 1995 decision denied service connection for PTSD.  
Previously, the RO denied claims of service connection for a 
psychiatric disorder, including PTSD, with the most recent 
final denial in February 1988.  In May 2001, the Board found 
that the veteran had submitted new and material evidence to 
reopen his finally denied claim of service connection for 
PTSD.  The claim was reopened and remanded for additional 
development.

The May 2000 decision denied service connection for hearing 
loss.  Previously, the RO had denied a claim of service 
connection for a left ear condition in December 1981.  
Although the rating decision briefly mentioned hearing 
impairment, the RO described the disability for which 
compensation was sought as a left ear condition.  A 
diagnostic code of 6299 was assigned.  (Diagnostic codes 
ending in "99" are used for disabilities or diseases not 
listed in the disability rating schedule.  38 C.F.R. § 4.27 
(2006).)  Because there is a diagnostic code assigned 
specifically for hearing loss, it does not appear that the RO 
adjudicated a claim for hearing loss of the left ear in the 
December 1981 decision.  Therefore, the Board will treat the 
present claim of service connection for hearing loss as an 
original claim.

In May 2007, the veteran testified at a hearing before the 
Board, the transcript of which is of record.  Prior to the 
hearing, the veteran submitted a statement from R.R. in 
connection with the PTSD claim.  The submission was made 
after the last supplemental statement of the case (SSOC) was 
issued by the RO.  The veteran stated his intention to waive 
RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2006).  Later that month, the Board received the waiver and 
it will consider such evidence in the adjudication of this 
appeal.

The decision below addresses the veteran's claim of service 
connection for PTSD.  The claim of service connection for 
hearing loss is addressed in the remand that follows the 
Board's decision.


FINDING OF FACT

The veteran does not have PTSD that is attributable to his 
active military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the PTSD claim has been 
accomplished.  Pursuant to the Board's May 2001 remand, the 
veteran was provided with VCAA notice letters in connection 
with his claim of service connection for PTSD.  Through 
notice letters dated in November 2001 and October 2003, the 
RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
The veteran was notified of evidence necessary to support the 
existence of a stressor and was sent a stressor 
questionnaire.  Although the complete notice was not provided 
until after the RO initially adjudicated the veteran's claim, 
the claim was properly re-adjudicated in January 2005, which 
followed the notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to the criteria for assigning a disability rating or an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), neither of these questions is now before 
the Board.  Consequently, a remand of the service connection 
issue is not necessary.

The Board also finds that the November 2001 and October 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  The RO also told the veteran that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the PTSD 
claim.  The veteran's service medical records and personnel 
records have been obtained and associated with the claims 
file.  Pursuant to the Board's remand, treatment records were 
obtained from the VA Medical Centers (VAMCs) and associated 
outpatient clinics in Buffalo, Syracuse, and Canandaigua, New 
York; Bay Pines, Florida; Wilkes-Barre, Pennsylvania; and 
Northampton, Massachusetts.  Additionally, records from 
multiple private treatment providers identified by the 
veteran were also obtained, including Canton-Potsdam 
Hospital, Hepburn Barton Hospital, North County Veterans 
Center at Massena Memorial Hospital, Ogdensburg Psychiatric 
Center, Omer Poirier, M.D., St. Lawrence Psychiatric Center, 
and St. Joseph's Alcohol Treatment Center.  Lastly, records 
from the Social Security Administration (SSA) were requested 
and associated with the claims file.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his PTSD claim that 
need to be obtained.

The veteran was provided VA examinations in relation to his 
claim in February 1994 and December 1994, the reports of 
which are of record.  Additional examination is not required 
because, as described in detail in the analysis section, the 
veteran does not have a corroborated in-service stressor.  
See VA Adjudication Procedure Manual M21-1MR, Part 
IV.ii.1.D.13(h) (2006).  Also, the Board's May 2001 remand 
requested that a VA examination be afforded to the veteran 
only if a stressor claimed by the veteran was verified.  The 
RO has made several attempts to corroborate the veteran's 
claimed in-service stressors through the National Personnel 
Records Center, the United States Army and Joint Services 
Environmental Support Group, and the United States Armed 
Service Center for Research of Unit Records.  As mentioned in 
the Introduction, the veteran was also afforded a hearing 
before the Board in May 2007.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. 
§ 1154(b) (West 2002).  Although the law and regulations 
provide a relaxed standard for combat veterans to prove 
service connection for PTSD, as well as other injuries 
sustained during such service, these provisions do not 
provide a relaxed standard for a veteran to prove that he 
engaged in combat with the enemy.  Stone v. Nicholson, 480 
F.3d 1111, 1113 (Fed. Cir. 2007).

The veteran has alleged that several traumatic events 
occurred when he was stationed in the Republic of Vietnam 
while serving in the United States Army.  At his hearing, he 
provided testimony as to the specific in-service stressors 
that he believes resulted in PTSD.  First, the veteran stated 
that, in approximately June or July 1970, he was stationed in 
Xuan Loc, Vietnam with Company B of the 46th Engineers, 159th 
Group, of the 20th Brigade.  He stated that a fellow solider 
complained to the veteran that another soldier was repeatedly 
locking and loading his weapon at him.  The veteran told the 
fellow soldier to shoot the other soldier.  After another 
encounter, the fellow solider shot and killed the other 
soldier.  As a result, the fellow soldier was sent to 
Leavenworth Prison for five years and the veteran felt guilty 
regarding the incident.  Secondly, the veteran testified that 
he experienced mortar attacks from the enemy in Vietnam.  He 
stated that these occurred almost nightly, especially when he 
was stationed at Long Binh, Vietnam.  The veteran's third 
stressor occurred in 1970.  He stated that he was on a 
roadway with a sergeant when the veteran was shot at by the 
Viet Cong.  A bullet whizzed passed his ear and they were 
able to find cover.  Lastly, the veteran testified that he 
often had to unload and transport body bags of casualties 
from the mortar attacks.  In previously submitted statements 
to the RO and statements related to treatment providers, the 
veteran has reported experiencing other in-service stressors, 
including seeing skinned bodies, killing a child, killing a 
woman, being near an ammunition dump that was blown up, and 
participating in a great deal of combat.

A review of the veteran's service medical records (SMRs) 
reveals that on entrance examination the veteran was found to 
be normal psychiatrically, although he reported a history of 
being nervous.  A December 1968 examination revealed a normal 
psychiatric evaluation.  In April 1969, the veteran 
complained of anxiousness and reportedly had anxiety.  Prior 
to his service in Vietnam, the veteran was found to be normal 
psychiatrically according to an October 1969 examination 
report.  In a January 1970 entry, the veteran complained that 
he was nervous and he was prescribed Mellaril.  An April 1970 
record indicates that the veteran asked to see a psychiatrist 
for personal problems but there is no further information.  
In October 1970, the veteran complained of being very nervous 
at an aid station.  It was reported that he was using 
Librium.  A November 1970 entry reflects alcohol 
intoxication.  In January 1971, the veteran complained that 
everyone in his company was hassling him and that he was 
drinking too much.  In February 1971, the veteran referred 
himself to the psychiatric clinic but there is no further 
information.  Later that month, the veteran had his 
separation examination.  No psychiatric disorders were noted 
on the report.  There is no documentation in the SMRs of the 
veteran's claimed in-service stressors or participation in 
combat.

The post-service medical records show that the veteran was 
first diagnosed with PTSD while he was hospitalized at the 
Syracuse VAMC in April 1989.  He was admitted for treatment 
of substance abuse problems.  The veteran's PTSD was related 
to his Vietnam experience.  Prior to that time, the medical 
records reveal a long history of post-service psychiatric 
treatment, primarily for alcohol abuse.  The veteran had also 
been diagnosed variously with inadequate personality, 
factitious disorder, schizotypal personality disorder, 
adjustment reaction, anxiety neurosis, schizoaffective 
disorder, and depression.

Since April 1989, the veteran has regularly received 
psychiatric treatment, including for PTSD, at several VAMCs, 
outpatient clinics, and private treatment facilities.  The 
veteran has routinely carried a diagnosis of PTSD.  
Generally, it has been reported that the veteran has a 
history of a diagnosis of PTSD or he has PTSD based on 
experiences in Vietnam, particularly as a combat veteran.  

Even though the veteran has been diagnosed with PTSD and his 
current symptoms have been linked with his military service 
in Vietnam, in order for service connection to be granted for 
PTSD, there must be credible supporting evidence of the 
occurrence of the claimed in-service stressor(s) on which the 
diagnosis is based.  See 38 C.F.R. § 3.304(f).

After a review of the evidence obtained in connection with 
the veteran's military service, the Board finds that the 
veteran did not engage in combat with the enemy during 
service, including while he was stationed in Vietnam.  As 
mentioned, the SMRs do not contain evidence of combat.  The 
veteran's personnel records document his Vietnam service from 
November 17, 1969 to February 24, 1971.  Throughout that time 
he was assigned to either Company Hq, A, or B of the 
46th Engineer Battalion and stationed at Long Binh and Xuan 
Loc, Vietnam.  His principal duty was variously listed as 
supply clerk, vehicle driver, water distribution, and heavy 
dump truck driver.  These units and duties are not per se 
indicative of combat service.

The personnel records show that the veteran was awarded the 
National Defense Service Medal, Vietnam Service Medal, and 
Republic of Vietnam Campaign Medal with 60 device.  These 
medals are not considered evidence of engagement in combat.

A February 1970 record documents that, on February 26, 1970, 
the veteran was posted as a sentinel at post number five at 
Xuan Loc.  The record indicates that the post was in a 
designated area that authorized special pay for duty subject 
to hostile fire.  Such a record may generally reflect 
exposure to a situation where combat with the enemy could 
occur.  However, in this case, the record goes on to state 
that the veteran was found sleeping at his post in violation 
of the Uniform Code of Military Justice.  No mention was made 
of any other activity at this post.  Despite evidence of 
being in an area subject to hostile fire on this one 
occasion, the circumstances do not support the contention 
that the veteran engaged in combat or experienced a traumatic 
event at that time.  Thus, the personnel records do not 
contain evidence that establishes that the veteran engaged in 
combat with the enemy.

Regarding the specific claimed in-service stressors, the 
veteran's SMRs and personnel records do not contain 
supporting evidence that the stressors actually occurred.  
Additionally, in accordance with the VA Adjudication 
Procedure Manual, the RO has made numerous requests to the 
appropriate military agencies in an attempt to corroborate 
the alleged stressors.  The first such request to the United 
States Army and Joint Services Environmental Support Group 
resulted in a negative response in February 1995.  Subsequent 
requests to the United States Armed Service Center for 
Research of Unit Records also did not result in the 
verification of a stressor.  In each case, the stressor was 
either unverified or unverifiable because of the nature of 
the stressor or inadequate information concerning the alleged 
event.  The National Personnel Records Center located morning 
reports but these only showed personnel reassignments.  
Consequently, the veteran's claimed in-service traumatic 
events are not corroborated by military records.  
Furthermore, there is no indication in the military records 
that the events occurred within the veteran's unit even 
without mention of him specifically.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

Prior to the hearing, the veteran submitted a September 2006 
letter from R.R. who, according to the veteran and his 
representative, served with the veteran in Vietnam.  R.R. 
stated that they saw action in Xuan Loc, Vietnam with B 
Company of the 46th Engineers.  He stated that the Viet Cong 
fired at them and bombed them.  R.R. also stated that they 
fired M-16s back at the Viet Cong.  Finally, he stated that 
the stress this caused made them disabled and eligible for 
service compensation.  

Even with consideration of the lay statements from the 
veteran and R.R., the veteran's claimed in-service stressors 
have not been sufficiently supported by corroborating 
evidence.  The Board does not find that the statements 
represent credible evidence in light of the compelling 
information set forth in the veteran's service medical 
records, personnel records, and the historical research.  
While the records place the veteran at Xuan Loc and Long Binh 
during service Vietnam, there are simply no references to his 
claimed in-service stressors, including combat engagement.

In this case, the veteran has been diagnosed with PTSD and he 
is treated for the same by VA and other treatment providers.  
However, the salient point to be made is that the veteran's 
stressors have not been corroborated.  The diagnoses in the 
records are presupposed on the notion that the veteran was 
involved in combat or that the other claimed in-service 
stressors actually occurred.  However, absent a diagnosis of 
PTSD related to a verified stressor, service connection is 
not warranted.

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran contends that he has hearing loss that is the 
result of acoustic trauma during active military service.  
Specifically, he asserts that he was exposed to loud noise 
from artillery while he was stationed in Fort Carson, 
Colorado.  At his hearing, the veteran testified that he was 
provided hearing protection but it did not work properly and 
he was only three or four feet from tanks that were firing 
loud rounds.

A review of the veteran's SMRs reveals that the veteran had 
normal hearing on his service entrance examination.  Normal 
hearing was also shown during a December 1968 examination.  
In January 1969, the veteran was assigned to the 
1st Battalion, 19th Artillery, at Fort Carson, Colorado.  An 
April 1969 entry shows that the veteran complained of 
headaches from the loud noises of the artillery.  Another 
April 1969 entry indicates that the veteran's ears were 
irrigated.  Although he was principally a supply clerk, his 
specialty was listed as cannoneer in June 1969.  The veteran 
was provided another hearing test in October 1969.  While 
normal hearing was seen, the auditory thresholds were 
slightly higher than the previous tests.  In February 1971, 
the veteran's ears were irrigated because they were clogged 
with hard wax.  Lastly, at his separation examination, the 
veteran did not complain of hearing loss and his ears and 
eardrums were deemed normal, but he did not undergo 
audiometric testing.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran submitted a June 1999 audiological consultation 
from Downstate Prison that suggests that the veteran has 
sensorineural hearing loss.  An associated audiogram 
indicates that the veteran may have hearing impairment for VA 
disability purposes.  An etiology was not provided but the 
veteran reported to the examiner that he had problems with 
hearing in his left ear for over twenty years.  There is no 
other medical evidence concerning a relationship between any 
current hearing loss and the veteran's time in military 
service.

The absence of in-service evidence of hearing loss is not 
fatal to a service connection claim.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability and a medically sound basis for attributing 
such disability to service may serve as a basis for a grant 
of service connection for hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

Based on this evidence, the Board finds that additional 
development is necessary.  Because there is competent medical 
evidence of current hearing loss, a complaint of noise 
exposure and ear treatment in service, and testimony from the 
veteran that he has had hearing loss since active military 
service, a VA examination is warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2006); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
examination report should include an opinion regarding the 
relationship between any current hearing loss and military 
service.

At his hearing, the veteran also testified that he was seen 
by a private treatment provider for hearing loss.  This was 
Dr. C. at the Potsdam Clinic in 2005.  He stated that Dr. C. 
may have related the veteran's current hearing loss of the 
right ear to military service.  These records are not 
currently associated with the claims file.  The veteran 
submitted a release form in May 2007 for Dr. C. but he did 
not submit the records.  Therefore, in light of the remand, 
the records should be obtained.

Accordingly, this issue is REMANDED for the following 
actions:

1.  The veteran should be given 
opportunity to supplement the record on 
appeal.

2.  Obtain treatment records from Dr. C. 
at the Potsdam Clinic.

3.  Schedule a VA audiologic examination 
to determine the current nature and 
etiology of the veteran's hearing loss.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All necessary tests and studies 
should be conducted.  The examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).

With respect to any diagnosed hearing 
loss, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to the medical probabilities 
that any hearing loss is related to the 
veteran's active military service, to 
include the veteran's alleged acoustic 
trauma/noise exposure and in-service ear 
problems.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2006).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the hearing loss claim.  If 
the benefit sought is not granted, 
furnish the veteran and his 
representative with an SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


